  Case 16-16394         Doc 30     Filed 03/05/19 Entered 03/05/19 11:34:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-16394
         VIRGINIA LOUISE BRUMBY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/16/2016.

         2) The plan was confirmed on 08/02/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/27/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-16394        Doc 30       Filed 03/05/19 Entered 03/05/19 11:34:58                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,231.00
       Less amount refunded to debtor                            $475.21

NET RECEIPTS:                                                                                      $5,755.79


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $254.13
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,254.13

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                    Unsecured            NA       4,441.62         4,441.62        134.60        0.00
AAA COMMUNITY FINANCE            Unsecured      1,891.00         982.36           982.36          18.09       0.00
AAA COMMUNITY FINANCE            Unsecured         662.48           NA               NA            0.00       0.00
Acceptance Now                   Unsecured      3,084.00            NA               NA            0.00       0.00
ALTAIR OH XIII LLC               Unsecured         580.00        579.97           579.97          17.58       0.00
AMERICASH LOANS LLC              Unsecured      1,650.38         341.46           341.46           0.00       0.00
BROTHER LOAN & FINANCE CO        Unsecured      1,891.00       2,635.30         2,635.30          79.86       0.00
CAPITAL ONE BANK USA             Unsecured         579.00           NA               NA            0.00       0.00
CARNEGIE INS COMP                Unsecured      4,940.00            NA               NA            0.00       0.00
CARNEGIE INS COMP                Unsecured      8,518.00            NA               NA            0.00       0.00
CHASE                            Unsecured           0.00           NA               NA            0.00       0.00
Chase Mccarthy                   Unsecured      2,936.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00       3,214.84         3,214.84          97.43       0.00
CONSUMERS PAYDAY CO              Unsecured            NA       1,291.97         1,291.97          30.45       0.00
DIRECTV LLC                      Unsecured            NA         534.16           534.16          16.18       0.00
DIRECTV LLC                      Unsecured            NA         458.84           458.84           0.00       0.00
ECMC                             Unsecured           0.00    13,564.04        13,564.04         411.05        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured          50.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         437.79           437.79           0.00       0.00
LUTHER FURNITURE & APPLIANCES    Unsecured            NA            NA          6,130.01        185.77        0.00
LUTHER FURNITURE & APPLIANCES    Secured              NA       6,130.01         6,130.01           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      3,246.00       1,333.54         1,333.54          31.42       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      3,000.00       3,672.19         3,672.19        111.28        0.00
SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured     10,000.00       6,325.38         6,325.38        191.70        0.00
SEVENTH AVENUE                   Unsecured         306.00        306.36           306.36           0.00       0.00
SPEEDYRAPID CASH                 Unsecured         300.00        670.69           670.69          15.80       0.00
ST IL TOLLWAY AUTHORITY          Unsecured            NA       1,583.00         1,583.00          37.30       0.00
Stone Canyon Lending             Unsecured         400.00           NA               NA            0.00       0.00
STONEBERRY                       Unsecured         224.00        223.68           223.68           0.00       0.00
SUBURBAN RADIOLOGISTS            Unsecured         307.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-16394         Doc 30     Filed 03/05/19 Entered 03/05/19 11:34:58                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
US DEPT OF EDUCATION            Unsecured      5,594.00              NA           NA             0.00        0.00
WOW INTERNET & CABLE            Unsecured      2,082.00              NA           NA             0.00        0.00
ZINGO CASH                      Unsecured         400.00        4,063.64     4,063.64         123.15         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                    $6,130.01                 $0.00               $0.00
TOTAL SECURED:                                             $6,130.01                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $52,790.84             $1,501.66                  $0.00


Disbursements:

       Expenses of Administration                               $4,254.13
       Disbursements to Creditors                               $1,501.66

TOTAL DISBURSEMENTS :                                                                            $5,755.79




UST Form 101-13-FR-S (09/01/2009)
  Case 16-16394         Doc 30      Filed 03/05/19 Entered 03/05/19 11:34:58                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
